Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 16 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “the active zone”. There is insufficient antecedent basis for the limitation. For the purpose of the examination, the limitation “the active zone” is interpreted as “an active zone”. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 15-18, 21, and 23-26 are rejected under 35 U.S.C. 103 as unpatentable over Schrank (US 20160306042 A1) in view of Cok (US 20170287882 A1).
Regarding claim 15, Schrank (e.g., Figs. 1-6) discloses a semiconductor device comprising: 
a first semiconductor body comprising a substrate (silicon substrate 2) having a first thickness (e.g., Figs. 1-6), wherein
the first semiconductor body comprises a first active zone (light detector PD) that generates or receives radiation ([0038]-[0039]), and 
a second semiconductor body (second semiconductor body comprises a light emitting device LED) having a second thickness smaller than the first thickness (e.g., Figs. 1-6) is arranged on the substrate (substrate 2) and connected in an electrically conducting manner to the first semiconductor body (first semiconductor body comprising a substrate 2 and light detector PD; [0038]-[0040]), 
wherein the second semiconductor body comprises a second active zone (second semiconductor body comprises a light emitting device LED) that generates or receives radiation ([0037] and [0039]), and 
the second active zone generates radiation (light emitting device LED generates light) and the first active zone detects the radiation (light detector PD detects light), and 
the first semiconductor body comprises contacts (contacts 25) on its underside for connection to the semiconductor device (e.g., Figs. 1-3).
Schrank does not disclose the light transmitter (e.g., LED) comprising a tear-off point. However, the claimed feature is well known in micro-transfer printed devices. As an example, Cok (e.g., Figs. 4-6 and 8-9) discloses a light emitting diode (LED) 33 comprising a tear-off point (fracture point of tether 35). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cok to the semiconductor device of Schrank. The combination/motivation would be to provide a semiconductor device and a method to make the semiconductor device comprising a light emitter and a light sensor.

Regarding claim 16, Schrank in view of Cok discloses the semiconductor device according to claim 15, Schrank (e.g., Figs. 1-6) discloses wherein the first semiconductor body has a top side at which the active zone is arranged and on or at which the second semiconductor body is arranged (e.g., Figs. 1-6; arrangement of light detector PD and light emitting device LED).

Regarding claim 17, Schrank in view of Cok discloses the semiconductor device according to claim 15, Schrank (e.g., Figs. 1-6) discloses wherein the second semiconductor body comprises contacts connected to contacts of the first semiconductor body by flip-chip contacting ([0051]; flip-chip).

Regarding claim 18, Schrank in view of Cok discloses the semiconductor device according to claim 15, Schrank (e.g., Figs. 1-6) discloses the semiconductor device further comprising a depression in the substrate into which the second semiconductor body is inserted in an at least partly sunk manner (e.g., Figs. 2 and 4; substrate 2 has a recess to accommodate LED).

Regarding claim 21, Schrank in view of Cok discloses the semiconductor device according to claim 15, Schrank (e.g., Figs. 1-6) discloses wherein the first semiconductor body is a silicon chip (first semiconductor body is a silicon chip including an IC and PD).

Regarding claim 23, Schrank in view of Cok discloses the semiconductor device according to claim 15, Schrank (e.g., Figs. 1-6) discloses wherein a conductor structure (e.g., Fig. 1, conductor 11; Fig. 3, conductor 27) extends from the first semiconductor body to a side of the second semiconductor body remote from the first semiconductor body (e.g., Figs. 1 and 3).

Regarding claim 24, Schrank in view of Cok discloses the semiconductor device according to claim 15, Cok (e.g., Figs. 4-6 and 8-9) discloses wherein the second semiconductor body comprises a web-shaped extension having the tear-off point at its end (fracture point of at the end of tether 35). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cok to the semiconductor device of Schrank for the same reason above.

Regarding claim 25, Schrank in view of Cok discloses the semiconductor device according to claim 15, Schrank (e.g., Figs. 1-6) discloses wherein the second semiconductor body is a thin-film LED (Figs. 1-6; thin-film LED).

Regarding claim 26, Schrank in view of Cok discloses the semiconductor device according to claim 15, Schrank (e.g., Figs. 1-6) discloses wherein the sensor is a proximity, gesture, heart rate or body function sensor ([0001] and [0058]).

7.	Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Schrank (US 20160306042 A1) in view of Cok (US 20170287882 A1) and further in view of Chen (US 20180342654 A1).
Regarding claim 19, Schrank in view of Cok discloses the semiconductor device according to claim 18, Schrank (e.g., Figs. 2 and 4) discloses wherein substrate 2 has a recess to accommodate LED, and the recess includes side walls (e.g., Fig. 4; side walls 35). The side walls 35 are mirrored with respect to the center line of LED. The examiner further cites Chen as a reference. Chen (e.g., Figs. 1-3) discloses a semiconductor device, wherein substrate 1 has a recess to accommodate LED 31, and the recess includes side walls, and wherein the side wall includes a reflective layer 52, which acts  an reflecting mirror to increase light emission efficiency of the LED 31 (Figs. 1-3 and [0039]). In another word, Chen teaches wherein side walls of the depression are mirrored in light of specification. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chen to the semiconductor device of Schrank in view of Cok. The combination/motivation would be to increase light emission efficiency of a LED structure.

8.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Schrank (US 20160306042 A1) in view of Cok (US 20170287882 A1) and further in view of Gani (US 20170287886 A1).
Regarding claim 20, Schrank in view of Cok discloses the semiconductor device according to claim 15, but does not disclose wherein the first thickness is less than or equal to 200 um. However, Gani (e.g., Fig. 2) discloses a semiconductor device similar to that disclosed by Schrank (e.g., Figs. 1-6), comprising: a first semiconductor body comprising a substrate (silicon substrate 202) having a first thickness (e.g., Fig. 2), wherein the first thickness is less than or equal to 200 um ([0026]; 200um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Gani to the semiconductor device of Schrank in view of Cok. The combination/motivation would be to provide a thin-film proximity sensor with a reduced thickness.

9.	Claim 22 is rejected under 35 U.S.C. 103 as unpatentable over Schrank (US 20160306042 A1) in view of Cok (US 20170287882 A1) and further in view of Renard (US 20180006182 A1).
Regarding claim 22, Schrank in view of Cok discloses the semiconductor device according to claim 15, Schrank (e.g., Figs. 1-6) discloses wherein the second semiconductor body comprises a radiation-transmissive layer (light transmissive layer 31) on a side remote from the first semiconductor body (semiconductor body 2). Schrank does not disclose the light transmissive layer 31 is electrically conductive. However, Renard (e.g., Figs. 1-3) discloses a semiconductor device similar to that disclosed by Schrank, comprising a light sensor 22 and a light emitting diode (LED) 16, and a radiation-transmissive electrically conductive layer (light transmissive layer 20; [0035] and [0038]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Renard to the semiconductor device of Schrank in view of Cok. The combination/motivation would be to improve optical characteristics of a light emitting device.

10.	Claims 15-16, 20-21, and 23-26 are rejected under 35 U.S.C. 103 as unpatentable over Gani (US 20170287886 A1) in view of Cok (US 20170287882 A1).
	Regarding claim 15, Gani (e.g., Fig. 2) discloses a semiconductor device comprising: 
a first semiconductor body comprising a substrate (silicon substrate 202) having a first thickness (e.g., Fig. 2), wherein
the first semiconductor body comprises a first active zone (integrated circuit die 206) that generates or receives radiation ([0028]-[0029]; die 206 is a light sensor), and 
a second semiconductor body (second semiconductor body comprises an integrated circuit die 208) having a second thickness smaller than the first thickness (e.g., Fig. 2) is arranged on the substrate (substrate 202) and connected in an electrically conducting manner to the first semiconductor body (first semiconductor body comprising a substrate 202 and an integrated circuit die 208; [0027]), 
wherein the second semiconductor body comprises a second active zone (second semiconductor body comprises an integrated circuit die 208) that generates or receives radiation ([0028] and [0031]; die 208 is a light transmitter), and 
the second active zone generates radiation (light transmitter 208 generates light) and the first active zone detects the radiation (light sensor 206 detects light), and 
the first semiconductor body comprises contacts (contacts 216) on its underside for connection to the semiconductor device (e.g., Fig. 2).

Gani does not disclose the light transmitter (e.g., LED) comprising a tear-off point. However, the claimed feature is well known in micro-transfer printed devices. As an example, Cok (e.g., Figs. 4-6 and 8-9) discloses a light emitting diode (LED) 33 comprising a tear-off point (fracture point of tether 35). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cok to the semiconductor device of Gani. The combination/motivation would be to provide a semiconductor device and a method to make the semiconductor device comprising a light emitter and a light sensor.

Regarding claim 16, Gani in view of Cok discloses the semiconductor device according to claim 15, Gani (e.g., Fig. 2) discloses wherein the first semiconductor body has a top side at which the active zone is arranged and on or at which the second semiconductor body is arranged (e.g., Fig. 2; arrangement of light sensor 206 and light transmitter 208).

Regarding claim 20, Gani in view of Cok discloses the semiconductor device according to claim 15, Gani (e.g., Fig. 2) discloses wherein the first thickness is less than or equal to 200 um ([0026]; 200um).

Regarding claim 21, Gani in view of Cok discloses the semiconductor device according to claim 15, Gani (e.g., Fig. 2) discloses wherein the first semiconductor body is a silicon chip (first semiconductor body is a silicon chip including an integrated circuit die 206).

Regarding claim 23, Gani in view of Cok discloses the semiconductor device according to claim 15, Gani (e.g., Fig. 2) discloses wherein a conductor structure (conductor structure 218) extends from the first semiconductor body to a side of the second semiconductor body remote from the first semiconductor body (e.g., Fig. 2).

Regarding claim 24, Gani in view of Cok discloses the semiconductor device according to claim 15, Cok (e.g., Figs. 4-6 and 8-9) discloses wherein the second semiconductor body comprises a web-shaped extension having the tear-off point at its end (fracture point of at the end of tether 35). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cok to the semiconductor device of Schrank for the same reason above.

Regarding claim 25, Gani in view of Cok discloses the semiconductor device according to claim 15, Gani (e.g., Fig. 2) discloses wherein the second semiconductor body is a thin-film LED (thin-film LED 208).

Regarding claim 26, Gani in view of Cok discloses the semiconductor device according to claim 15, Gani (e.g., Fig. 2) discloses wherein the sensor is a proximity, gesture, heart rate or body function sensor (Title and Abstract).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691